HOLMES, Judge
(concurring specially).
I agree with the result reached in the instant case.
As I understand the majority opinion, it is based on the premise that certain out-of-court conversations between witnesses and *32a three-year-old child concerning allegations of sexual abuse were inadmissible hearsay.
Quite frankly, to me it is not a paragon of clarity as to what, in fact, evidence the trial court did consider. Therefore, I can concur in the result reached. However, I do not want to be understood as concluding that there should be a blanket hearsay exclusion of the type of evidence proffered in the instant case. In fact, I believe that certain evidence of this nature may well be an exception to the hearsay rule.